Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior Application 16683507, effective filed 11/28/18, and adds additional disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
It appears this application is not fully supported by 507'.  The filing date of this application is determined as 4/6/20.

Election/Restrictions
The applicant has elected Species IA (claims 1-3, 11, 15-16, 21, 24-28, 31-34 and 40-41) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  The term “upto”  is recommended to be amended as “up to”.  Appropriate correction is required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-3, 11, 15-16, 21, 24-28, 31-34 and 40-41 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4,  7-10, and 16 of copending Application No. 17/328403.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘403 (claims 1-4,  7-10, and 16) meets instant claims 1-10 in an anticipatory manner, because it discloses the claimed OLED and the consumer product (such as flat panel display) comprising thereof comprising the claimed OE layer between electrodes,  wherein the OE layer comprises the claimed phosphorescent metal complex such as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
that would inherent be blue
and host such as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 11, 15-16, 21, 24-28, 31-34 and 40-41 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation of “the first emitter” in the end.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation of “at least 95% like…”.  The limitation “like” is indefinite.  Claim 26 recites hydrogen twice when R’, etc. are defined; the claimed “X” is not shown on the claimed formulae.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766